Maeshalu, J.
Did the justice have jurisdiction to render judgment? That is the sole question in the controversy, and it must be determined from the record as it comes to this court. The cause having been appealed to, and tried in, the circuit court, dc novo, there being no bill of exceptions, the extent of plaintiff’s claim as established in justice’s court is not disclosed. We can only look to the pleadings returned from that court to determine the question presented, for the justice’s minutes and docket entries are not a part of the record on which the judgment appealed from is based. Sellers v. Lampman, 63 Wis. 256.
The provisions of the statute by which the jurisdiction of the justice must be tested, in any view of it, are subd. 1, 4, sec. 3512, E. S. 1818, which are as follows: “Every justice of the peace shall have jurisdiction over and cognizance of . . . actions arising or growing out of contract, express or implied, wherein the debt or balance due or damages claimed shall not exceed two hundred dollars; ” and “ actions founded on any account, when the plaintiff’s account, proven to the satisfaction of the justice, shall not exceed five hundred dollars, and when the same shall be reduced to .an amount not exceeding two hundred dollars by credits given, or by the setoff or demand of the opposite party.” It will be noticed that the test is not the amount of the debt or account claimed, but it is the amount of the debt due or account proved to the satisfaction of the justice. What that was we have no legitimate way of knowing. Up to the point of determining the facts in that regard, the justice’s *102jurisdiction, was clear. If there is any inference to be indulged in independent of the record, as said in Sellers v. Lampman, supra, it is that the facts disclosed in the justice’s court established jurisdiction there, because appellants recognized it by appealing from the judgment instead of challenging the right to render it by writ of certiorari. Evidence may have been produced in the circuit court throwing light on the question, but, looking to the record alone, we see only a judgment of $185, which was within the jurisdiction of the justice, and pleadings upon which the judgment may properly rest. That result might reasonably have been reached without proof establishing a debt due plaintiff exceeding $200 or an account exceeding $500.
The question is not presented here as in Cooban v. Bryant, 36 Wis. 605, and Henckel v. Wheeler & W. Mfg. Co. 51 Wis. 363. Those cases were taken to the circuit court by appeal and a trial had de novo as in this case, but on the review in this court in each case there was a bill of exceptions wherein the evidence was preserved, showing the extent of the debt or account as it existed and was established in the justice’s court. Nothing appears in the record before us impeaching the justice’s jurisdiction.
By the Gowrt.— The judgment _ of the circuit court is affirmed.